Title: From George Washington to Samuel Huntington, 19 January 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morris Town Januay 19th 1780
          
          I had the honor yesterday to receive your Excellency’s Letter of the 14th by Colo. Magaw with the Resolutions of the several dates to which it refers.
          I am sorry to trouble Congress again on the subject of the proposed exchange of prisoners, but circumstances and my desire to do what is right compel me to it. I must beg leave to Inform your Excellency that when your dispatches on this point came to hand, I received and by the same conveyance, a Letter from the Honorable the Board of Treasury dated the 14th, Inclosing an Act of the 11th of the former of which I have the honor to transmit a Copy. From the tenor of these and the circumstance of their coming at this time, I was led to consider them, altho’ I had received no information from Congress with respect to their contents, as directory of the conduct I was to persue in the proposed negociation; and that the adjustment and payment of the accounts to which they relate, were to be preliminary conditions, without which it could not take effect. Whether I was right or wrong in this I cannot determine, but from the Act & the letter it appeared to me, that I could make no other conclusion. And in this idea I accordingly prepared a Letter for Colos. Magaw Mathews—Ely & Lt Colo. Ramsay, of which I also inclose a Copy, who were to call upon me to day previous to their setting out for New York—and to whom my engagements in other business would not permit me to attend before. These Gentlemen on finding the footing upon which the affair was placed,

expressed great concern and they assured me, altho’ they thought the conclusion I had drawn from the dispatches received from the Treasury was such as they seemed to require, that they had every reason to beleive from the conferences with which they had been honoured, that there had been some misconception on the occasion—and that Congress they were convinced had no intention of connecting the settlement or payment of the accounts against the Convention Troops with the present proposed exchange, either as a previous condition to the negociation or as an Ultimatum in any case. How far this corrisponds with the sense of Congress I cannot determine myself—the Gentlemen I am sure think it does perfectly; but the Letter and the Act from the Treasury, which I consider myself officially bound to notice, and the other concomitant circumstances make it indispensibly for me to refer the point for their particular direction. And as it is my wish to persue their intention where ever I can—And as there are certain matters in which I cannot use my own discretion and which occur in the present case—I must take the liberty to entreat, that Congress will be pleased to delineate explicitly the Objects they wish me to comprehend or to exclude in the negociation—especially, whether the settlement or actual payment of the accounts alluded to in the whole or in part—or any stipulation about either, is to make a Condition previous to a negociation—or an Ultimatum in any case. The directions of Congress in these instances are absolutely essential—as I cannot undertake of my own discretion to decide upon them. I should also be happy to know the sense of Congress as to the indulgence of parole proposed in the 3d Article with respect to the Officers of Convention, who may not be included in the exchange—and as to the propriety of including the southern prisoners of whose state I am entirely ignorant.
          Colo: Magaw and the Gentlemen with him were so fully persuaded that there had been a mistake in the business, that they requested any corr⟨e⟩spondence with respect to it, might be suspended till Congress could be informed upon the subject; and concluding to remain out, after sending one of their party with a Letter of apology to Sir Henry Clinton for their delay, till the result was know[n]—they solicited permission to wait on Congress again. I have the honor to be With great respect & Esteem Your Excellency’s Most Obedt Servant
          
            Go: Washington
          
         